Dismissed and Memorandum Opinion filed September 20, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00261-CV

                        IN RE RONALD WHITFIELD


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-22882

                 MEMORANDUM OPINION


      This is an appeal from various orders signed by the trial court below as well
as a final judgment signed March 28, 2016. The original notice of appeal was filed
March 28, 2016. An amended notice of appeal was filed April 6, 2016. To date,
our records show that appellant has not paid the appellate filing fee. See Tex. R.
App. P. 5 (requiring payment of fees in civil cases unless party is excused by
statute or by appellate rules from paying costs). Tex. Gov’t Code Ann. § 51.207.

      On July 28, 2016, this court ordered appellant to pay the appellate filing fee
on or before August 12, 2016, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.




                                         2